Citation Nr: 1419710	
Decision Date: 05/02/14    Archive Date: 05/16/14

DOCKET NO.  12-36 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for a parasomnia.  

2.  Entitlement to service connection for a psychiatric disability, claimed as posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to April 1970. 

This appeal comes before the Board of Veterans' Appeals (Board) from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

The Veteran provided testimony at a videoconference hearing before the undersigned Veterans Law Judge in February 2014.  A transcript of the proceeding is of record.

The record before the Board consists of the Veteran's paper claims file and an electronic file known as Virtual VA.


FINDING OF FACT

At the February 2014 Board hearing, the Veteran stated that he desired to withdraw his appeal for a higher initial rating for parasomnia.  


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the appellant with respect to the issue of entitlement to a higher initial rating for a parasomnia have been met.   38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

A Substantive Appeal may be withdrawn in writing or on the record at a hearing on appeal at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R.             § 20.204 (2013).

At the February 2014 videoconference hearing before the Board, the Veteran expressed his desire to withdraw his appeal for a higher initial rating for parasomnia.  Hence, there remains no allegation of error of fact or law for appellate consideration with respect to this issue and it must be dismissed.


ORDER

The appeal for a higher initial rating for parasomnia is dismissed.


REMAND

With respect to the psychiatric disability claim, based on the testimony presented at the February 2014 Board hearing and the Vet Center treatment records, the Board has determined that the Veteran should be provided a VA examination, by an examiner other than the examiners who performed the VA examinations in 2011 and 2013, to determine the nature and etiology of all acquired psychiatric disorders present during the pendency of the claim.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1. Undertake appropriate development to obtain any outstanding medical records pertinent to the claim, to include any Vet Center treatment records.

2.  Then, afford the Veteran a VA examination by a psychiatrist or a psychologist other than C.H., Ph.D., or M.G., Psy.D, to determine the nature and etiology of all acquired psychiatric disorders present during the period of this claim.  The claims folder and any pertinent evidence in Virtual VA that is not contained in the claims folder must be made available to and reviewed by the examiner, and any indicated studies should be performed.

A diagnosis of PTSD under the DSM-IV should be confirmed or ruled out.  If PTSD is not diagnosed, the examiner should explain why the Veteran does not meet the criteria for this diagnosis.  If PTSD is diagnosed, the elements supporting the diagnosis, to include the stressor(s), should be identified. 

With respect to any other acquired psychiatric disorders currently present or present at any time during the pendency of this claim, the examiner should provide an opinion with respect to each disorder as to whether there is a 50 percent or better probability that the disorder is etiologically related to the Veteran's active service. 

The rationale for all opinions expressed should also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.

3.  Undertake any other development determined to be warranted. 

4. Then, readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the RO or the AMC should furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


